UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1907


WADDELL BYNUM, JR.,

                     Plaintiff - Appellant,

              v.

SECOND WARD HIGH SCHOOL MECKLENBURG COUNTY SCHOOL
BOARD; STAFF OF SECOND WARD,

                     Defendants – Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, Chief District Judge. (3:19-cv-00316-FDW-DSC)


Submitted: December 19, 2019                                Decided: December 23, 2019


Before NIEMEYER, AGEE, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Waddell Bynum, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Waddell Bynum, Jr., appeals from the district court’s order and judgment dismissing

his complaint because it was barred by the statute of limitations and Bynum did not raise

any claims against the defendants. On appeal, we confine our review to the issues raised

in the Appellant’s brief. See 4th Cir. R. 34(b). Because Bynum’s informal brief does not

challenge the basis for the district court’s disposition, Bynum has forfeited appellate review

of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (stating

that “[t]he informal brief is an important document; under Fourth Circuit rules, our review

is limited to issues preserved in that brief.”). Accordingly, we affirm the district court’s

judgment. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              2